Citation Nr: 1402416	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1948 to December 1952.  He died in January 2006, and the appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appellant offered relevant testimony before the undersigned at a hearing in April 2011.  In December 2011, the Board remanded the issue currently on appeal for issuance of a statement of the case.  The appellant subsequently perfected the appeal.


FINDINGS OF FACT

The evidence of record relates the Veteran's chronic consumption of alcohol to his service-connected PTSD, which, in turn, resulted in the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3,310, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The death of a Veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

At the time of the Veteran's death service connection was in effect for posttraumatic stress disorder (PTSD), rated at 70 percent disabling, since May 2, 2000; and, TDIU, effective from May 2, 2000.  The death certificates indicate the Veteran died in January 2006 due to (I) cardio-respiratory arrest as the immediate cause of death, (II) renal failure as an underlying causes of death, and (III) ESRD (end stage renal disease) as a significant condition contributing to death. 

VA treatment and examination records dated from the 1990s until the Veteran's death in 2006 note a significant history for alcoholism and alcohol dependence.  VA and private treatment records note the Veteran began suffering from renal insufficiency in the late 1990s.  

In July 2013, Dr. Cesta, a Chief Medical Officer for internal medicine, psychiatry and addiction medicine reported that he had reviewed the Veteran's medical record, service record, and ancillary information.  Dr. Cesta concluded that there was no question the Veteran began using alcohol due to PTSD.  He stated that the Veteran's utilization of alcohol contributed to the decline in the Veteran's renal functioning and overall health, subsequently leading to his death in 2006.  In conclusion, Dr. Cesta stated that the Veteran's military service led to PTSD and he used alcohol to mitigate the symptoms.  In turn, this led to deleterious effect on multiple organ systems including the heart, vascular system, and kidneys, the end-stage effects of which were the development of alcoholic cardiomyopathy (exacerbated by hypertension), alcohol related hypertension, which led to renal insufficiency, ESRD, and ultimately, the Veteran's death.  

All of the elements for service connection for the cause of death are satisfied.  Dr. Cesti's opinion shows that alcohol abuse was secondary to PTSD and that alcohol abuse at least hastened the Veteran's death from related kidney disease.  Resolving reasonable doubt in favor the appellant, the Board finds that the criteria to establish service connection for the Veteran's cause of death, as related to service connected PTSD, have been met and the claim is also granted on this basis. 


ORDER

Service connection for cause of the Veteran's death is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


